Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 1 of 17 PagelD# 1247

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

LEE PAPPAS BODY SHOP, INC., et al., )
)
Plaintiffs, )
)

Vv. ) Civil Action No. 3:20cv964—HEH
)
STATE FARM MUTUAL )
AUTOMOBILE INSURANCE )
COMPANY, et al., )
)
Defendants. )

MEMORANDUM OPINION

(Dismissing the Complaint with Prejudice)

This matter is before the Court regarding whether there is jurisdiction over the
remaining claim in this action, and if so, whether Plaintiffs' have adequately pled a claim
for tortious interference with a business expectancy under Virginia law. Plaintiffs filed
their Complaint (ECF No. 1) on November 7, 2014, asserting various antitrust and tort

claims against Defendants.” As there are no federal claims remaining and the parties are

 

! Plaintiffs include the following entities: Lee Pappas Body Shop, Inc., David Brosius d/b/a
Martins Auto Body Works, Inc., Art Walker Auto Service, Inc., and Whiteford Collision and
Refinishing, Inc.

2 Defendants include the following entities: State Farm Mutual Automobile Insurance Company;
State Farm Fire and Casualty Company; United Services Automobile Association; USAA
Casualty Insurance Company; USAA General Indemnity Company; Government Employees
Insurance Company; GEICO General Insurance Company; GEICO Indemnity Company; GEICO
Casualty; GEICO Advantage Insurance Company; GEICO Choice Insurance Company; GEICO
Secure Insurance Company; Allstate Property and Casualty Insurance Company; Allstate
Insurance Company; Allstate Fire and Casualty Insurance Company; Allstate Indemnity
Company; Esurance Property and Casualty Insurance Company; Esurance Insurance Company;
Nationwide Mutual Insurance Company; Nationwide Property and Casualty Insurance Company;
Nationwide General Insurance Company; Nationwide Mutual Fire Insurance Company; Erie
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 2 of 17 PagelD# 1248

not diverse, the Court ordered that the parties submit a brief position paper adressing
whether it continues to have subject matter jurisdiction over this case. (Briefing
Schedule, ECF No. 197.) In the joint position paper, the parties state that the Court
should exercise its discretion under 28 U.S.C. § 1367(c) and retain this case. (Joint
Position Statement Regarding Supplemental Jurisdiction 1, 4, ECF No. 202, hereinafter
“Jurisdiction Statement.”) Additionally, to expedite resolution of this matter, the parties
agreed that the briefing previously filed during the multidistrict litigation proceedings
(“MDL”) with respect to the pending Motion to Dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6) is a sufficient basis for this Court to make a ruling. (/d. at 5-6.
Accordingly, for the reasons set forth below, the Court will exercise its discretion and
retain jurisdiction over this matter but will dismiss the tortious interference claim with
prejudice.
I. BACKGROUND
This case has taken a circuitous path to arrive at its current posture. Plaintiffs

originally filed the Complaint in the Eastern District of Virginia in 2014, alleging

 

Insurance Exchange; Virginia Farm Bureau Town and Country Insurance Company; the
Travelers Home and Marine Insurance Company; Travelers Commercial Insurance Company;
Travelers Property Casualty Insurance Company; Travelers Property Casualty Company of
America; TRAVCO Insurance Company; LM General Insurance Company; LM Insurance
Corporation; Alfa Specialty Insurance Corporation; Alfa Vision Insurance Corporation, Elephant
Insurance Company; 21st Century Centennial Insurance; 21st Century Assurance Company;
Dairyland Insurance Company; Safe Auto Insurance Company; AIG Property Casualty
Company; Property and Casualty Insurance Company of Hartford; Harleysville Preferred
Insurance Company; General Insurance Company of America; Donegal Mutual Insurance
Company; and State Farm General Insurance Company.

3 These briefs are a part of the record. (ECF No. 206, Exs. 1-3.)
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 3 of 17 PagelD# 1249

violations of the Sherman Act, the Virginia Anti-Trust Act, and other Virginia laws,
including claims for quantum meruit, unjust enrichment, quasi-estoppel, and tortious
interference with a business relationship.* (Compl. ff 115-152.) As there were
numerous other lawsuits raising the same claims nationwide, the Judicial Panel on
Multidistrict Litigation (“JPML”) transferred this case on December 16, 2014, to the
Middle District of Florida for all pretrial matters. (ECF No. 16.) On February 20, 2015,
the insurers collectively moved to dismiss the auto repair shops’ complaints. (ECF No.
38-39.) The district court, adopting the magistrate judge’s Report and Recommendation,
dismissed all claims in five MDL complaints, including Plaintiffs’. A&E Auto Body
Shop, Inc v. 21st Century Centennial Ins. Co., 120 F. Supp. 3d 1352, 1355, 1368 (M.D.
Fla. 2015). Although Plaintiffs objected, the district court adopted the magistrate judge’s
R&R and dismissed the claims.° /d. at 1368.

Sitting en banc, the United States Court of Appeals for the Eleventh Circuit
affirmed in part and reversed in part the district court’s decision. Quality Auto Painting
Ctr. of Roselle, Inc. v. State Farm Indemnity Co., 917 F.3d 1249, 1276 (11th Cir. 2019)
(en banc). The court found that, for most of the claims, the allegations were insufficient;
however, for the tortious interference with a business relationship claims, the court

reversed because, despite the district court’s holding to the contrary, the complaints

 

4 As discussed in more depth below, the sole claim currently at issue is the tortious interference
claim under Virginia law.

> The district court did make one alteration to the magistrate’s R&R: a claim under the Oregon
Unfair Credit Practices Act was to be dismissed with prejudice, rather than without prejudice.
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 4 of 17 PagelD# 1250

provided adequate notice to each Defendant of the claims against it. Jd. at 1274-75. As
the court reversed solely on this issue, it did “not address the merits of the tortious
interference claims.”® Jd. at 1275. Upon remand, Defendants moved to dismiss, and the
motion was fully briefed. (ECF No. 88.) After additional consideration, the district court
recommended remand from the MDL to the originating district court. The JPML agreed
with the recommendation and ordered the cases be remanded, placing this matter once
again before this Court. (ECF Nos. 91-92.)

Plaintiffs allege that Defendants have not properly conducted business in Virginia.
Plaintiffs are autobody shops located in Virginia. (Compl. 451.) Over many years,
Plaintiffs have worked with Defendants, who provide automobile insurance, by providing
vehicle repairs for Defendants’ policyholders. (Compl. {{] 52-53.) In fact, insurance
paying customers constituted approximately between seventy-five and ninety percent of
Plaintiffs’ business. (Compl. { 62.) Defendants are responsible for paying Plaintiffs for

the repairs made to their policyholders’ vehicles. (Compl. { 53.)

 

6 The parties agree that the Eleventh Circuit’s en banc opinion is binding in this case, with which
the Court agrees, given that numerous issues in Plaintiffs’ Complaint were decided. However,
the parties also state that the Eleventh Circuit’s decision in a related appeal of several other MDL
cases, Automotive Alignment & Body Services v. State Farm Mutual Automobile Insurance Co.,
953 F.3d 707 (11th Cir. 2020), is also binding on this Court. Although this case may be helpful
and persuasive as it resolves many of the same issues present in this case, this appeal out of the
MDL involves different cases with actions originating from other states. Moreover, these
plaintiffs amended their complaints, unlike Plaintiffs here, and the sole issues remaining here—
jurisdiction and Virginia tort law—are not discussed in the decision. Therefore, despite the
parties’ joint agreement, the Court finds that it is not bound by the Automotive Alignment
decision.
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 5 of 17 PagelD# 1251

Defendants often enter into program agreements, also called direct repair program
agreements, with autobody repair shops—including with Plaintiffs.’ (Compl. 49 55, 57.)
These agreements list the participating shop as a preferred provider in exchange for price
reductions or increased priority. (Compl. 456.) Plaintiffs maintain that Defendants have
a “practice of coercion and implied threats” to ensure that Plaintiffs comply with the
terms. (Compl. 58.) Plaintiffs aver that failure to comply with these terms can result in
removal from the preferred provider list or Defendants “steering” customers away from
Plaintiffs’ businesses. (/d.) For example, when attempting to negotiate lower labor rates,
Defendants supposedly threatened Plaintiffs with removal from the direct repair program.
(Compl. ff 81-86.) This practice of purportedly manipulative behavior also extended to
material and repair costs and expenses. (Compl. {J 87-104.)

Should an auto repair shop not comply with the concessions and pricing
Defendants desire, Plaintiffs contend that Defendants would “steer” its policyholders to
“favored compliant shops through misrepresentation, insinuation, and casting aspersions
upon the business integrity and quality of disfavored repair centers.” (Compl. {| 105.)

Defendants allegedly accomplished this by informing their policyholders that the auto
shop is not on the preferred provider list; there have been customer complaints about the
auto repair shop; the shop charges more than other auto repair shops and any extra costs

are born by the policyholder themselves; the repairs will take longer than at other auto

 

7 The Complaint does not explicitly state whether Plaintiffs and Defendants have actually entered
into a direct repair program agreement. However, for the purposes of the Motion to Dismiss, the
Court will assume without deciding that there was a direct repair program agreement between the
parties.
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 6 of 17 PagelD# 1252

repair shops; or Defendants cannot guarantee the work of the auto repair shop. (Compl.

4 106.) Plaintiffs explain that these implicit criticisms are often due to processes on the
insurers’ end. (Compl. § 107.) For instance, a delay in the repairs may originate from the
insurer’s own delay in dispatching an appraiser to estimate the costs of any needed
repairs. (/d.) Plaintiffs also state that this mischaracterization extends to other statements
that Defendants communicated to their customers. (/d.) Although Defendants contend
that the shop charges more, Plaintiffs believe that it is Defendants who control the
amount covered under their policies. (/d.) Notably, no Defendant guarantees the work of
any auto repair shops, but Plaintiffs claim that Defendants will communicate this fact to
customers interested in certain shops to imply that Defendants can in fact guarantee the
work of other preferred auto repair shops. (Compl. {| 108-09.)

In sum, Plaintiffs allege that Defendants have “engaged in malicious actions” and
have attempted to interfere with Plaintiffs businesses by misrepresenting facts and failing
to properly verify information. (Compl. § 128.) Plaintiffs claim that Defendants’
purpose is to punish Plaintiffs for not complying with their pricing and therefore direct
Plaintiffs’ potential customers elsewhere. (Compl. § 129.) Moreover, Plaintiffs claim
that they have been damaged by this behavior. (Compl. { 130.)

Il, ANALYSIS
A. This Court will retain jurisdiction pursuant to 28 U.S.C. § 1367(c)

As the sole remaining claim is for tortious interference with a business relations

(“tortious interference”) under Virginia law, the parties have asked this Court to exercise

supplemental jurisdiction over the tortious interference claim. (Jurisdiction Statement 2.)
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 7 of 17 PagelD# 1253

To buttress their position, the parties note that the case has been pending for six years in
federal court, significant resources have been expended, and there is a fully briefed
dispositive motion pending. (/d.) Generally, “[fJederal courts are courts of limited
jurisdiction, possessing only that power authorized by Constitution and statute.” Gunn v.
Minton, 568 U.S. 251, 256 (2013) (quotations and citations omitted). Oftentimes, federal
courts have original jurisdiction over a matter if there is a question of federal law or if the
parties are diverse in citizenship and the amount in controversy exceeds $75,000. 28
U.S.C. §§ 1331, 1332. Ifa court has jurisdiction, it can exercise supplemental
jurisdiction to retain jurisdiction over “claims that are so related to claims in the action
within such original jurisdiction that they form part of the same case or controversy under
Article III of the United States Constitution.” 28 U.S.C. § 1367(a). As Plaintiffs’
antitrust claims have been dismissed and the parties are not diverse, there is an open
question with respect to this Court’s retention of supplemental jurisdiction over this
action.

Federal courts have wide discretion in choosing whether to retain supplemental
jurisdiction once all original jurisdiction claims have been dismissed. § 1367(c). If there
is federal question jurisdiction, there are four circumstances in which a district court may
decline to exercise jurisdiction over a supplemental claim:

(1) the claim raises a novel or complex issue of [s]tate law,

(2) the claim substantially predominates over the claim or claims
over which the district court has original jurisdiction,

(3) the district court has dismissed all claims over which it has
original jurisdiction, or

(4) in exceptional circumstances, there are other compelling reasons
for declining jurisdiction.
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 8 of 17 PagelD# 1254

Id. Supplemental jurisdiction “is a doctrine of flexibility, designed to allow courts to deal
with cases involving pendent claims in the manner that most sensibly accommodates a
range of concerns and values.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350
(1988). Although district courts often dismiss claims once there is no longer original
jurisdiction, courts can—and do—exercise their discretion to retain jurisdiction over
supplemental claims, “tak[ing] into account judicially recognized factors constraining its
exercise.” James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993) (citing Moses H. Cone
Mem’! Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 19 (1983)). Furthermore, the Court
must actually exercise discretion, either expressly or implicitly —“deciding instead as if
by general rule, or even arbitrarily.” Jd. (citing Will v. Calvert Fire Ins. Co., 437 US.
655, 661-62 (1978)).

When determining whether to exercise its discretion, there are several factors the
court may consider: (1) the “convenience and fairness to both parties”; (2) “the interests
of judicial economy”; (3) “whether the amount claimed in the complaint was made in
good faith”; (4) whether “a plaintiff might suffer serious prejudice from the dismissal of
[the] action”; and (5) “the amount of time and energy that has already been expended.”
Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995) (citing Cohill, 484 U.S. at 350,
n.7; Growth Horizons, Inc. v. Delaware Cnty, 983 F.2d 1277, 1284 (3d Cir. 1993)).
Ultimately, the determination for exercising supplemental jurisdiction must be made on a
case-by-case basis, as “the existence of some significant issue of state law best resolved

in state court .. . could inform the trial court’s determination whether to keep or dismiss
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 9 of 17 PagelD# 1255

the case entirely.” Jd. at 112 (citing McCullough v. Branch Banking & Trust Co., Inc.,
844 F. Supp. 258, 260-62 (E.D.N.C. 1993), aff'd, 35 F.3d 127 (4th Cir. 1994)).

For example, in Peter Farrell Supercars, Inc. v. Monsen, the Fourth Circuit upheld
the district court’s decision to retain jurisdiction over the remaining state tortious
interference claims once the federal question claim had been dismissed. 82 F. App’x
293, 297 (4th Cir. 2003). The district court observed that “the parties had completed
substantial pre-trial preparation,” and the court “was already familiar with the facts and
issues,” which weighed in favor of retaining jurisdiction. Jd. The court concluded that a
dismissal “would not have been fair to the parties, and also would not have been an
efficient use of judicial resources.” Jd.

Peter Farrell Supercars is not unique. In fact, the Fourth Circuit has repeatedly
affirmed cases where judicial economy considerations weighed heavily in favor of
retaining jurisdiction. In Crosby v. City of Gastonia, the Fourth Circuit affirmed the
district court’s decision to retain jurisdiction over state contract claims when “the
proceedings had been pending for more than three years, and the parties had already fully
briefed summary judgment motions.” 682 F. Supp. 2d 537, 545 (W.D.N.C. 2010), aff'd,
635 F.3d 634 (4th Cir. 2011). Additionally, in Daly v. Zobel, the Fourth Circuit affirmed
the district court’s decision to retain jurisdiction over a state malicious prosecution claim
because “it was familiar with the facts and issues in the case, the action had progressed to
the summary judgment stage, and a remand to state court would be a waste of judicial

resources.” 311 F. App’x. 565, 567 (4th Cir. 2008).
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 10 of 17 PagelD# 1256

On the other hand, the Supreme Court has noted that critical decisions of state law
“should be avoided both as a matter of comity and to promote justice between the
parties.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726-27 (1966). For
example, in McCullough v. Branch Banking & Trust Co., Inc., after the dismissal of the
plaintiff's federal Rehabilitation Act claim, the district court declined to exercise
jurisdiction over remaining state claims, because the “complex and unsettled issues of
North Carolina law would be more appropriately resolved by a North Carolina court.”
844 F. Supp. at 261 (“[T]he interests of federalism and comity point strongly toward
dismissal.”’).

Based upon the foregoing factors, this Court will retain jurisdiction over the
remaining tortious interference claim. First, this case has been pending in federal court
for over six years. See Peter Farrell Supercars, Inc., 82 F. App’x at 297. Moreover, the
remaining state claim does not present any novel state law issues and is often litigated in
federal courts. See, e.g., L-3 Commce’ns Corp. v. Serco, Inc., 926 F.3d 85 (4th Cir. 2019);
17th St. Assocs., LLP v. Markel Int’! Ins. Co., 373 F. Supp. 2d 584 (E.D. Va. 2005). As
there has been lengthy federal litigation and the remaining claim is subject to a fully
briefed dispositive motion, it would be inconvenient to remand the matter to state court to
begin anew. See Shanaghan, 58 F.3d at 110. Thus, to avoid a significant waste of
resources, the Court accordingly will exercise discretion and allow this matter to proceed

in federal court.

10
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 11 of 17 PagelD# 1257

B. Plaintiffs have failed to state a claim for tortious interference

Plaintiffs claim that Defendants have tortiously interfered with their business
expectancies because Defendants pushed policyholders away from Plaintiffs’ businesses.
Defendants argue that Plaintiffs have failed to state a plausible claim for tortious
interference with a business expectancy because Plaintiffs have not sufficiently alleged
any element of the tort. (Brief Supp. Mot. Dismiss 1, ECF No. 206-1.) Defendants raise
several arguments supporting their motion. First, Plaintiffs have failed to identify any
specific prospective customer or a reasonably certain business expectancy. (/d. at 18.)
Second, there is no allegation that they knew of any business relations or expectancy.

(Id. at 19.) Moreover, even if there was a known business expectancy, Plaintiffs have not
alleged that Defendants acted improperly nor explained how they were actually damaged.
(Id. at 19-20.) Resting solely upon the Eleventh Circuit’s en banc decision, Plaintiffs
state that they have plausibly alleged a claim for tortious interference with a business
relationship. (Brief Opp’n Mot. Dismiss, ECF No. 206-2.)

In reviewing a motion to dismiss for failure to state a claim, [a court] must ‘accept
as true all of the factual allegations contained in the complaint and draw all reasonable
inferences in favor of the plaintiff.’” Ray v. Roane, 948 F.3d 222, 226 (4th Cir. 2020)
(quoting King v. Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). A Rule 12(b)(6) motion
“does not resolve contests surrounding facts, the merits of a claim, or the applicability of
defenses.” Tobey v. Jones, 706 F.3d 379, 387 (4th Cir. 2013) (quoting Republican Party
of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). “A complaint need only ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Ray,

11
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 12 of 17 PagelD# 1258

948 F.3d at 226 (alteration in original) (quoting Tobey, 706 F.3d at 387). However, a
“complaint must provide ‘sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.’” Turner v. Thomas, 930 F.3d 640, 644 (4th Cir. 2019)
(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Allegations have facial
plausibility ‘when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.’” Tobey, 706
F.3d at 386 (quoting /gbal, 556 U.S. at 679). A court, however, “need not accept legal
conclusions couched as facts or unwarranted inferences, unreasonable conclusions, or
arguments.” Turner, 930 F.3d at 644 (quoting Wag More Dogs, LLC v. Cozart, 680 F.3d
359, 365 (4th Cir. 2012)). In considering such a motion, a plaintiff's well-pleaded
allegations are taken as true, and the complaint is viewed in the light most favorable to
the plaintiff. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th
Cir. 2009). Legal conclusions enjoy no such deference. Jqbal, 556 U.S. at 678.
Generally, the district court does not consider extrinsic materials when evaluating
a complaint under Rule 12(b)(6). The court, however, may consider “documents
incorporated into the complaint by reference,” Tellabs, Inc. v. Makor Issues & Rights,
Ltd., 551 U.S. 308, 322 (2007), in addition to documents “attached to the motion to
dismiss, so long as they are integral to the complaint and authentic.” Fusaro v. Cogan,
930 F.3d 241, 248 (4th Cir. 2019) (quoting Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d
176, 180 (4th Cir. 2009)). “{I]n the event of conflict between the bare allegations of the
complaint and any exhibit attached . . . , the exhibit prevails.” Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (alteration in original) (quoting Fayetteville

12
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 13 of 17 PagelD# 1259

Inv’rs v. Com. Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991)). This is based on “the
presumption that the plaintiff, by basing his claim on the attached document, has adopted
as true the contents of that document.” Jd. at 167. However, “before treating the contents
of an attached or incorporated document as true, the district court should consider the
nature of the document and why the plaintiff attached it,” as well as whether plaintiff
relied on the attachment for its truthfulness. See id. at 167-69; see also Wallace v.
Baylouny, No. 1:16-cv-47, 2016 WL 3059996, at *4 (E.D. Va. May 31, 2016).

Tortious interference is a common law tort historically rooted in the concept that
contractual rights include the right to seek redress against a third party interfering with an
existing or expected contract between two parties. Dunlap v. Cottman Transmission Sys.,
LLC, 754 S.E.2d 313, 318 (Va. 2014). Under Virginia law, to support a tortious
interference claim, Plaintiffs must allege: (1) the existence of a valid contractual
relationship or business expectancy; (2) the relationship or expectancy was known by the
interfering party; (3) intentional interference induced or created a breach or termination
of the relationship or expectancy; and (4) damage occurred to the party whose
relationship or expectancy was disrupted. Southprint, Inc. v. H3, Inc., 208 F. App’x 249,
252 (4th Cir. 2006) (citing Duggin v. Adams, 360 S.E.2d 832, 835 (Va. 1987)).

To support a claim that Defendants disrupted a business or contractual
expectation, Plaintiffs must show that the interference was purposeful, and the interfering
party employed “improper methods.” Duggin, 360 S.E.2d at 835-36 (quoting Hechler
Chevrolet v. Gen. Motors Corp., 337 S.E.2d 744, 748 (Va. 1985)). Improper methods

may include the following: “violence, threats or intimidation, bribery, unfounded

13
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 14 of 17 PagelD# 1260

litigation, fraud, misrepresentation or deceit, defamation, duress, undue influence, misuse
of inside or confidential information, breach of a fiduciary relationship, violation of an
established standard of a trade or profession, unethical conduct, sharp dealing,
overreaching, or unfair competition.” Preferred Sys. Sols., Inc. v. GP Consulting, LLC,
732 S.E.2d 676, 688 (Va. 2012) (citing Duggin, 360 S.E.2d at 836-37). “[Ml]ere proof of
a plaintiffs belief and hope that a business relationship will continue is inadequate to
sustain the cause of action.” Com. Bus. Sys., Inc. v. Halifax Corp., 484 S.E.2d 892, 897
(Va. 1997).

Conspicuously absent from Plaintiffs’ Complaint are concrete facts that support a
plausible claim for tortious interference. First, Plaintiffs have not specifically shown a
business expectancy that was lost due to Defendants’ interference. The Complaint states
generally that Plaintiffs lost customers as a result of Defendants’ tactics (Compl. {{ 105,
128), but does no more to demonstrate an actual business expectancy such that, but for
Defendants’ actions, the business expectancy would have been realized. See CSX
Transp., Inc. v. Norfolk S. Ry. Co., No. 2:18CV530, 2019 WL 4564564, at *16 (E.D. Va.
Sept. 9, 2019). In CSX Transportation, the plaintiff alleged that the defendants charged
exorbitant rates to use certain railway tracks and caused the plaintiff to be unable to
obtain certain contracts. /d. at *2-3, 15. However, the court found that, because the
plaintiff “failed to name or identify an actual third party with whom [the plaintiff] would
engage in business,” the plaintiff did not adequately plead a business expectancy. Id. at
*16. Plaintiffs here have only made conclusory statements that Defendants would “steer

and attempt to steer customers away from Plaintiffs business [sic].” (Compl. § 128.)

14
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 15 of 17 PagelD# 1261

Although Plaintiffs list examples of the actions Defendants took, the Complaint is devoid
of any evidence showing a specific business expectancy that was disrupted. Simply an
expectation of continuing business from Defendants’ customers is insufficient to rise to
the level of a valid business expectancy. See Com. Bus. Sys., Inc., 484 S.E.2d at 897.

Furthermore, it is unclear whether Defendants employed “improper methods.”
Though Plaintiffs allege that Defendants made misrepresentations, Plaintiffs in fact admit
that Defendants’ were not untruthful. (Compl. §f 105, 109.) A truthful statement is not a
misrepresentation and cannot rise to the level of improper conduct. See Magnuson v.
Peak Tech. Servs., Inc., 808 F. Supp. 500, 516 (E.D. Va. 1992) (holding that false
statements are sufficient to present improper methods for a tortious interference claim).
Additionally, though certain actions may be distasteful or disagreeable, actions that are
legal cannot lead to improper methods. See Frank Brunckhorst Co., L.L.C. v. Coastal
Atlantic, Inc., 542 F. Supp. 2d 452, 464 (E.D. Va. 2008) (holding that the counterclaim
plaintiff failed to state a claim when both parties were distributers of deli products, and
the counterclaim defendant threatened to withdraw its products from customers because
the actions “were within its legal rights. . . . and is the essence of competition in a free
market society”). Assumptions and implications of Defendants’ truthful statements do
not rise to the level of intentional interference and improper methods as it is within
Defendants’ rights to communicate truthful information to its customers.

Moreover, Plaintiffs have also failed to clearly state how they were damaged by
Defendants’ purported improper conduct. Although Defendants’ customers constitute the

majority of Plaintiffs’ business, Plaintiffs simply state that they were “damaged” and

15
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 16 of 17 PagelD# 1262

have not alleged any concrete harm that resulted from a lost customer or business
expectancy. (Compl. { 130.) A conclusory statement that they were damaged is
insufficient to state a plausible claim for tortious interference.

Not only have Plaintiffs failed to allege a business expectancy, improper methods,
or damages, but Plaintiffs have also not alleged that they are in a competitive relationship
with Defendants. Courts have held that an unstated element of tortious interference under
Virginia law is “a competitive relationship between the party interfered with and the
interferor.” /7th St. Assocs., 373 F. Supp. 2d at 600 (collecting cases). Additionally,
there must be some contact between the defendant and the plaintiff's potential business
expectancy. Jd. Though Defendants did clearly have contact with many of Plaintiffs’
potential customers, there is not a competitive relationship between the parties. See id.
Defendants are insurance companies that provide automobile insurance while Plaintiffs
provide automobile repair services. Thus, Plaintiffs have failed to state a prima facie case
for tortious interference with a business expectancy.

Plaintiffs argue that the Eleventh Circuit’s en banc decision is controlling here and
precludes this Court from finding the tortious interference claim inadequately pled.
However, the Eleventh Circuit specifically limited its analysis to whether the Complaint
provided sufficient notice to Defendants of the alleged conduct. Quality Auto, 917 F.3d
at 1275. Though the court could not conclude that Plaintiffs’ “failure to identify
particular customers who were steered away constitutes a failure to give each defendant
fair notice of the claim against it,” the court specifically did “not address the merits of the

tortious interference claims.” Jd. Plaintiffs’ Complaint consists of entirely conclusory

16
Case 3:20-cv-00964-HEH Document 209 Filed 08/13/21 Page 17 of 17 PagelD# 1263

statements merely reciting the elements of a tortious interference claim. Plaintiffs’
allegations may be sufficient to provide fair notice of the alleged claims, but they do not
support a prima facie case for tortious interference with a business relationship under
Virginia law.
Il. CONCLUSION

In sum, the Court exercises its discretion to retain supplemental jurisdiction over
Plaintiffs’ tort claims but finds that the parties have failed to state a claim. Although
Rule 15(a)(2) instructs that “[t]he court should freely give leave [to amend pleadings]
when justice so requires,” the parties stipulated that the Court may dismiss the tortious
interference claim with prejudice if inadequately pled. (Jurisdiction Statement 6.)
Accordingly, the Court will dismiss the matter with prejudice.

An appropriate Order will accompany this Memorandum Opinion.

WW iy

Henry E. Hudson
Senior United States District Judge

Date: 13, 202
Richmond, Virginia

17
